—In two related proceedings pursuant to Social Services Law § 384-b and a related proceeding pursuant to Family Court Act article 6, the maternal grandmother of the subject children appeals, as limited by her brief, from so much of an order of the Family Court, Richmond County (Hoelldobler, Ct. Atty. Ref.), dated June 14, 2012, as dismissed her petition for custody of the subject children and denied her motion to intervene in post-termination permanency hearings and to stay any adoption proceeding relating to the subject children. Motion by the attorney for the children to dismiss the appeal on the ground that it has been rendered academic by the adoption of the subject children.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is,
Ordered that the motion is granted; and it is further,
Ordered that the appeal is dismissed as academic, without costs or disbursements.
After the parental rights of the subject children’s mother and father were terminated, and after the children were removed from the home of their maternal grandmother and placed in a foster home, the maternal grandmother filed a petition for custody and thereafter moved to intervene in the post-termination permanency hearings and to stay any adoption proceeding relating to the children. The Family Court dismissed *923the custody petition and denied the motion to intervene and to stay any adoption proceeding. Subsequently, during the pendency of this appeal, orders of adoption regarding the children were issued.
Under the circumstances of this case, the grandmother’s appeal has been rendered academic by the adoption of the children (see Matter of Ciara W., 57 AD3d 554 [2008]; cf. Matter of Patience B. v Administration for Children’s Servs., 306 AD2d 473 [2003]). Skelos, J.E, Hall, Lott and Hinds-Radix, JJ., concur.